IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 600 MAL 2016
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
NICHOLAS TODD HELMAN,                  :
                                       :
                    Petitioner         :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.